                                            Case 4:20-cv-01566-HSG Document 22 Filed 09/29/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL ROBERT WITCZAK,                               Case No. 20-cv-01566-HSG
                                   8                     Plaintiff,                           ORDER OF DISMISSAL WITH LEAVE
                                                                                              TO AMEND; DENYING REQUEST
                                   9              v.                                          FOR APPOINTMENT OF COUNSEL;
                                                                                              DENYING EMERGENCY MOTION
                                  10     JARED D. LOZANO, et al.,                             FOR HAIR FOLLICLE TOX SCREEN;
                                                                                              DENYING PRELIMINARY
                                  11                     Defendants.                          INJUNCTION; DENYING REQUEST
                                                                                              FOR DEFAULT JUDGMENT
                                  12
Northern District of California
 United States District Court




                                                                                              Re: Dkt. Nos. 3, 4, 15, 19
                                  13

                                  14

                                  15                                             INTRODUCTION

                                  16           Plaintiff, an inmate at Valley State Prison, filed this pro se civil rights action pursuant to

                                  17   42 U.S.C. § 1983, complaining of events at prisons where he was previously housed. His

                                  18   complaint (Dkt. No. 1) is now before the Court for review under 28 U.S.C. § 1915A. Plaintiff has

                                  19   been granted leave to proceed in forma pauperis in a separate order.

                                  20                                               DISCUSSION

                                  21   A.      Standard of Review

                                  22           A federal court must engage in a preliminary screening of any case in which a prisoner

                                  23   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  24   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  25   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  26   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  27   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  28   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                            Case 4:20-cv-01566-HSG Document 22 Filed 09/29/20 Page 2 of 9




                                   1           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   2   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   3   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   4   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   5   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   6   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   7   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   8   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   9   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                  10           All or part of a complaint filed by a prisoner may be dismissed sua sponte if the prisoner’s

                                  11   claims lack an arguable basis in either law or in fact. This includes claims based on legal

                                  12   conclusions that are untenable (e.g., claims against defendants who are immune from suit), as well
Northern District of California
 United States District Court




                                  13   as claims based on fanciful factual allegations (e.g., fantastic or delusional scenarios). See Neitzke

                                  14   v. Williams, 490 U.S. 319, 327–28 (1989); see also McKeever v. Block, 932 F.2d 795, 798 (9th

                                  15   Cir. 1991). The Supreme Court has held that because 28 U.S.C. § 1915 gives courts the authority

                                  16   to pierce the veil of a complaint’s factual allegations, a court is not bound to accept without

                                  17   question the truth of the plaintiff’s allegations in that a court may dismiss a claim as factually

                                  18   frivolous when the facts alleged rise to the level of the irrational or wholly incredible, whether or

                                  19   not there are judicially noticeable facts available to contradict them. Denton v. Hernandez, 504

                                  20   U.S. 25, 32 (1992).

                                  21           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  22   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  23   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  24   42, 48 (1988).

                                  25   B.      Complaint

                                  26           The complaint names the following individuals as defendants: SVSP Warden Foss, SVSP

                                  27   officer Villalobos-Caballero, SVSP officer Gil-Rojas, SVSP officer Valles, SVSP officer Muro,

                                  28   SVSP officer Garcia, California Medical Facility (“CMF”) officer Mendoza, SVSP food services
                                                                                           2
                                          Case 4:20-cv-01566-HSG Document 22 Filed 09/29/20 Page 3 of 9




                                   1   supervisor Sandoval, and ten John Does at both SVSP and CMF. Dkt. No. 1 at 2.

                                   2           The complaint alleges that, while housed at SVSP, starting in October 2018, plaintiff was

                                   3   the target of harassment by defendant Caballero. Plaintiff alleges that defendant Caballero has a

                                   4   history of unethical behavior and that defendant Caballero forces inmates to become informants

                                   5   for him by threatening to tell other inmates that the inmate is a sex offender, and that defendant

                                   6   Caballero also demanded that plaintiff “help” him (Caballero) out in return for Caballero helping

                                   7   plaintiff out, i.e. by releasing plaintiff from a holding cell. Plaintiff details a list of allegedly

                                   8   harassing actions by defendant Caballero, such as having an inmate ask plaintiff questions about a

                                   9   fan that plaintiff was repairing for correctional officials; launching himself at plaintiff so that

                                  10   Caballero could claim that plaintiff assaulted him; poisoning all of plaintiff’s meal for weeks; once

                                  11   refusing to give plaintiff his food; and twice walking in a manner that would result in plaintiff

                                  12   walking into him. Plaintiff also claims that truth serum has been placed in his food once or twice,
Northern District of California
 United States District Court




                                  13   that crystal meth has been placed on the glue strip of his envelopes, that he has been sold things at

                                  14   prices that would be considered disadvantageous, and that he was subject to surveillance as

                                  15   evidenced by his toilet flushing by itself when he sat upon it. Plaintiff does not specify which

                                  16   defendants committed these actions. See generally Dkt. No. 1 at 10-32.

                                  17           Plaintiff informed a sergeant about his concerns regarding defendant Caballero and filed a

                                  18   grievance regarding this issue. As a result, SVSP officers arranged for defendant Caballero to be

                                  19   assaulted by another inmate and taken off plaintiff’s yard. Dkt. No. 1 at 5-16. Following this

                                  20   incident, SVSP correctional officers started retaliating against plaintiff by leaving his cell door

                                  21   open for five to sixty minutes daily, which left plaintiff vulnerable to attack by other inmates and

                                  22   deprived him of privacy; by turning his phone off in the middle of a conversation; by refusing to

                                  23   give him institutional legal forms; drugging his medications; by enlisting other inmates to poison

                                  24   his food and to stab him; by exposing his personal records so that other inmates would attack him;

                                  25   and by gassing him through the ventilation system in his cell. Dkt. No. 1 at 16-22. As a result of

                                  26   the negative effects caused by the poisoning and harassment, plaintiff was transferred to the

                                  27   California Medical Facility (“CMF”) state hospital. There, plaintiff got into an altercation with

                                  28   defendant Mendoza which resulted in plaintiff being issued a rules violation report, ruining his
                                                                                            3
                                          Case 4:20-cv-01566-HSG Document 22 Filed 09/29/20 Page 4 of 9




                                   1   chances of qualifying for Level 2 housing. Plaintiff alleges that the altercation occurred because

                                   2   defendant Mendoza was retaliating against him. Dkt. No. 1 at 22. Plaintiff alleges that as he was

                                   3   transferred from prison to prison, he continued to suffer acts of retaliation at each prison,

                                   4   presumably arising out of the events at SVSP. Dkt. No. 1 at 22-23. The complaint alleges that

                                   5   defendants Gil-Rojas, Sandoval, Valles, Garcia, and Muro were aware of defendant Caballero’s

                                   6   actions and failed to protect plaintiff. The complaint also alleges that defendant Gil-Rojas hired

                                   7   other inmates to poison plaintiff’s food and drink; and that defendants Valles, Garcia, Muro, and

                                   8   Mendonza retaliated against him. Dkt. No. 1 at 3-4. Plaintiff states that he has retained a chili that

                                   9   was poisoned, and requests that the Court test the chili to verify his claims. Finally, plaintiff

                                  10   argues that because he has a record of winning grievances, prison officials are assaulting him and

                                  11   falsely accusing him of misconduct in order to prevent him from getting to a Level 2 programming

                                  12   yard where he would be safe.
Northern District of California
 United States District Court




                                  13          Plaintiff alleges that these actions violate the First, Fourth, Eighth, and Fourteenth

                                  14   Amendments, because they resulted in conditions so harsh as to shock the general conscience,

                                  15   because drugging his food constituted excessive force, because defendants failed to protect him

                                  16   from fellow inmates, because his privacy was violated, because defendants exposed his status as a

                                  17   sex offender, and because defendants tried to send him to ad-seg with the intent to turn him into an

                                  18   informant. Plaintiff alleges that these actions violated the Fourteenth Amendment because he was

                                  19   deprived of life and liberty by use of excessive force without due process, because defendants

                                  20   failed to protect him, because plaintiff was denied access to the courts, because government

                                  21   officials assaulted him, because plaintiff was unnecessarily shoved and pushed, because of the

                                  22   existence of informants against him, because of the potential that other inmates might inflict

                                  23   violence on him, and because of the use of chemicals against him. Plaintiff also alleges that these

                                  24   actions violate the First Amendment because they impacted his ability to bring litigation in good

                                  25   faith, because these actions were overly broad and facially invalid, because correctional officers

                                  26   retaliated against him for exercising his First Amendment rights, and because correctional officials

                                  27   illegally disclosed contents of his electronic devices. Plaintiff also alleges that his Fourth

                                  28   Amendment rights were violated because his property was incorrectly designated as abandoned;
                                                                                          4
                                            Case 4:20-cv-01566-HSG Document 22 Filed 09/29/20 Page 5 of 9




                                   1   because he was subject to electronic surveillance including the lowering of a mic into the

                                   2   ventilation shaft; and because evidence obtained illegally was used against him. Plaintiff also

                                   3   alleges that defendants committed state-law crimes, such as battery, assault, criminal threats, and

                                   4   that defendants violated prison regulations.

                                   5   C.      Analysis

                                   6           The complaint will be dismissed with leave to amend because it suffers from certain

                                   7   deficiencies.

                                   8           First, plaintiff’s allegations are too speculative and conclusory to state cognizable Section

                                   9   1983 claims. Plaintiff provides little direct evidence that defendant Caballero or the other

                                  10   defendants intended to harm him, but relies instead on his “prognostication,” on inferences from

                                  11   defendant Caballero’s actions, on comments made prior to receiving meals, and on discomfort

                                  12   suffered after eating. With respect to some of the other alleged constitutional violations, plaintiff
Northern District of California
 United States District Court




                                  13   does not identify which defendants committed the violations, instead referring generally to

                                  14   “defendants.” Plaintiff must present factual allegations that link each defendant to the

                                  15   constitutional violation. In this context, plaintiff must proffer more than speculation and

                                  16   conclusory statements linking each defendant to a specific constitutional violation. If plaintiff can

                                  17   do so, he should identify the date of the constitutional violation, name the defendant responsible

                                  18   for that violation, and specify what that defendant did or did not do that violated his constitutional

                                  19   rights. The current allegations do not raise a right to relief about a speculative level.

                                  20           Second, the complaint violates Fed. R. Civ. P. 20. Fed R. Civ. P. 20 provides that all

                                  21   persons “may be joined in one action as defendants if: (A) any right to relief is asserted against

                                  22   them jointly, severally, or in the alternative with respect to or arising out of the same transaction,

                                  23   occurrence, or series of transactions or occurrences; and (B) any question of law or fact common

                                  24   to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). The upshot of these rules is

                                  25   that “multiple claims against a single party are fine, but Claim A against Defendant 1 should not

                                  26   be joined with unrelated Claim B against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th

                                  27   Cir. 2007). “Unrelated claims against different defendants belong in different suits . . .” Id. “A

                                  28   buckshot complaint that would be rejected if filed by a free person – say, a suit complaining that A
                                                                                          5
                                          Case 4:20-cv-01566-HSG Document 22 Filed 09/29/20 Page 6 of 9




                                   1   defrauded the plaintiff, B defamed him, C punched him, D failed to pay a debt, and E infringed his

                                   2   copyright, all in different transactions – should be rejected if filed by a prisoner.” Id. The

                                   3   majority of plaintiff’s claims arise out of his time at SVSP, while the remainder appear to arise out

                                   4   of his time at CMF and Valley State Prison. Plaintiff’s conclusory allegation that prison officials

                                   5   are conspiring against him is insufficient to link these occurrences as a related series of

                                   6   transactions. In his amended complaint, plaintiff may only allege claims that (a) arise out of the

                                   7   same transaction, occurrence, or series of transactions or occurrences, and (b) present questions of

                                   8   law or fact common to all defendants named therein. Plaintiff needs to choose the claims he wants

                                   9   to pursue in this action that meet the joinder requirements. If plaintiff has suffered constitutional

                                  10   violations that may not be raised in the same action, he may bring separate actions to seek relief.

                                  11          Third, plaintiff has failed to state any cognizable Fourth Amendment claims. Allegations

                                  12   regarding the prison’s use of electronic surveillance do not state a Fourth Amendment claim. See
Northern District of California
 United States District Court




                                  13   Hudson v. Palmer, 468 U.S. 517, 527–28 (1984) (“A right of privacy in traditional Fourth

                                  14   Amendment terms is fundamentally incompatible with the close and continual surveillance of

                                  15   inmates and their cells required to ensure institutional security and internal order.”). The negligent

                                  16   nor intentional deprivation of property does not a due process claim under § 1983 if the

                                  17   deprivation was random and unauthorized. See Parratt v. Taylor, 451 U.S. 527, 535-44 (1981)

                                  18   (state employee negligently lost prisoner’s hobby kit), overruled in part on other grounds, Daniels

                                  19   v. Williams, 474 U.S. 327, 330-31 (1986); Hudson, 468 U.S. at 533. “Prison disciplinary

                                  20   proceedings are not part of a criminal prosecution, and the full panoply of rights due a defendant

                                  21   in such proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In the

                                  22   context of prison disciplinary hearings, due process requires only certain procedural safeguards:

                                  23   (1) the inmate should receive “advance written notice of the claimed violation” so the inmate can

                                  24   marshal the facts and prepare a defense; (2) “[a]t least a brief period of time after the notice, no

                                  25   less than 24 hours, should be allowed to the inmate to prepare” for the hearing; (3) the inmate

                                  26   “should be allowed to call witnesses and present documentary evidence in his defense when

                                  27   permitting him to do so will not be unduly hazardous to institutional safety or correctional goals”;

                                  28   (4) “[w]here an illiterate inmate is involved, ... or [where] the complexity of the issue makes it
                                                                                          6
                                            Case 4:20-cv-01566-HSG Document 22 Filed 09/29/20 Page 7 of 9




                                   1   unlikely that the inmate will be able to collect and present the evidence necessary for an adequate

                                   2   comprehension of the case,” the inmate should be given assistance at the hearing; and (5) the

                                   3   inmate should receive “a written statement by the factfinders as to the evidence relied on and

                                   4   reasons for the disciplinary action taken.” Wolff, 418 U.S. at 563-70 (internal quotation marks

                                   5   omitted). Plaintiff’s Fourth Amendment claims are DISMISSED with prejudice.

                                   6   D.      Pending Motions

                                   7           Plaintiff has also requested that the Court appoint him counsel (Dkt. No. 3), perform a hair

                                   8   follicle tox screen (Dkt. No. 4), grant him a preliminary injunction (Dkt. No. 15), and enter default

                                   9   judgment (Dkt. No. 16). For the reasons set forth below, these motions are DENIED.

                                  10           Plaintiff argues that he is entitled to counsel pursuant to the Sixth Amendment, Strickland

                                  11   v. Washington, 466 U.S. 668 (1984), Cuyler v. Sullivan, 466 U.S. 355 (1980), and United States v.

                                  12   Cronic, 466 U.S. 648 (1984); because he has a disability status of NCF and fundamental TABE
Northern District of California
 United States District Court




                                  13   score of 00.0; because he has attempted, but been unable, to secure pro bono counsel; because he

                                  14   is unable to afford private counsel; because his imprisonment greatly restricts his ability to litigate

                                  15   and conduct discovery; because this case will require evidence from various officers and inmates;

                                  16   because this case is complex, involves attempted murder, and will require cross-examination; and

                                  17   because this case requires expert assistance to analyze the visual/audio evidence and the chemical

                                  18   evidence. Dkt. No. 3. The Sixth Amendment, Strickland, Cuyler, and Cronic discuss the right to

                                  19   counsel in criminal cases. This is a civil case. There is no constitutional right to counsel in a civil

                                  20   case unless an indigent litigant may lose his physical liberty if he loses the litigation. See Lassiter

                                  21   v. Dep’t of Social Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th

                                  22   Cir. 1997) (no constitutional right to counsel in § 1983 action), withdrawn in part on other

                                  23   grounds on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). The decision to request

                                  24   counsel to represent an indigent litigant under § 1915 is within “the sound discretion of the trial

                                  25   court and is granted only in exceptional circumstances.” Franklin v. Murphy, 745 F.2d 1221,

                                  26   1236 (9th Cir. 1984). A finding of the “exceptional circumstances” of the plaintiff seeking

                                  27   assistance requires an evaluation of the likelihood of the plaintiff’s success on the merits and an

                                  28   evaluation of the plaintiff’s ability to articulate his claims pro se in light of the complexity of the
                                                                                           7
                                          Case 4:20-cv-01566-HSG Document 22 Filed 09/29/20 Page 8 of 9




                                   1   legal issues involved. See Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th

                                   2   Cir. 2004); Rand, 113 F.3d at 1525; Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);

                                   3   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). Both of these factors must be

                                   4   viewed together before reaching a decision on a request for counsel under § 1915. See id.

                                   5   Plaintiff has not yet stated any cognizable claims for relief and, given the speculative and

                                   6   conclusory nature of his allegations, it is unclear that he will be successful on the merits.

                                   7   Plaintiff’s motion for appointment of counsel (Dkt. No. 3) is therefore DENIED for lack of

                                   8   exceptional circumstances without prejudice to the Court’s sua sponte appointment of counsel

                                   9   should circumstances so require.

                                  10           Plaintiff has also requested that the Court order a toxicity screen of his hair follicle to

                                  11   prove that he has ingested multiple foreign chemicals that have the potential to be lethal, and test a

                                  12   red chili that he alleges has been adulterated and is the source of the foreign chemicals. Dkt. No.
Northern District of California
 United States District Court




                                  13   4. Plaintiff’s request is DENIED. To the extent that plaintiff wishes to have a toxicity screen of

                                  14   his hair follicle or a test of the red chili, he is free to do so. The Court does not assist parties in

                                  15   gathering evidence.

                                  16           Plaintiff has filed a pleading titled “preliminary injunction for production of central file

                                  17   documentation.” Dkt. No. 15. Although this motion is titled “preliminary injunction,” it is a

                                  18   discovery request for production of documents pursuant Fed. R. Civ. P. 34(b). This motion is

                                  19   DENIED. Discovery requests should be served on the party from whom discovery is sought, not

                                  20   on the Court. The Court is not involved with discovery unless the parties are unable to resolve

                                  21   discovery disputes.

                                  22           Plaintiff has also filed a pleading titled “default judgment” wherein he requests that the

                                  23   Court order defendants to answer the complaint and order that he be housed in a single cell. Dkt.

                                  24   No. 19. Because plaintiff has not yet stated any cognizable claims, the named defendants do not

                                  25   yet have an obligation to answer or otherwise defend in this suit. This motion is DENIED.

                                  26                                               CONCLUSION

                                  27           For the foregoing reasons, the Court orders as follows.

                                  28           1.      The complaint is dismissed with leave to amend to address the deficiencies
                                                                                            8
                                          Case 4:20-cv-01566-HSG Document 22 Filed 09/29/20 Page 9 of 9




                                   1   identified above. Within twenty-eight (28) days of the date of this order, plaintiff shall file an

                                   2   amended complaint. The amended complaint must include the caption and civil case

                                   3   number used in this order, Case No. C 20-01566 HSG (PR) and the words “AMENDED

                                   4   COMPLAINT” on the first page. If using the court form complaint, plaintiff must answer all the

                                   5   questions on the form in order for the action to proceed. The amended complaint must be

                                   6   complete in itself without reference to any prior pleading because an amended complaint

                                   7   completely replaces the previous complaints. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th

                                   8   Cir. 1992). Plaintiff may not incorporate material from the prior complaint by reference. Failure

                                   9   to file an amended complaint in accordance with this order in the time provided will result in

                                  10   dismissal of this action without further notice to plaintiff. The Clerk shall include two copies of

                                  11   the court’s complaint form with a copy of this order to plaintiff.

                                  12          2.      The Court DENIES plaintiff’s request for appointment of counsel, for a hair follicle
Northern District of California
 United States District Court




                                  13   tox screen, for a preliminary injunction, and for default judgment. Dkt. Nos. 3, 4, 15, 19.

                                  14          This order terminates Dkt. Nos. 3, 4, 15, 19.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 9/29/2020

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         9
